Case: 4:16-cv-00069-RLW Doc. #: 197 Filed: 10/12/18 Page: 1 of 3 PageID #: 3591




                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION
                                               )
        PRECISION RX COMPOUNDING, LLC, et al., )
                                               )
                  Plaintiffs,                 )
                                               )
                              vs.              )              Case No. 4:16-CV-0069 (CEJ)
                                               )
      EXPRESS SCRIPTS HOLDING COMPANY,         )              MOTION TO EXTEND
      et al.,                                  )              TIME IN WHICH TO OPPOSE
                                               )              DEFENDANTS’ MOTION FOR
                  Defendants.                  )              SUMMARY JUDGMENT
                                               )

            I, Jonathan E, Levitt, of Frier & Levitt, LLC, do hereby certify as follows:

         1. Plaintiffs submit this motion to extend the time in which to oppose Defendants’ Motion for

            Summary Judgment by one-week to October 19, 2018.

         2. This matter, filed on or about January 15, 2016, deals with highly complex subject matter.

         3. This firm substituted into the matter approximately three-years after it was filed, and has

            been working in good faith to bring itself up to speed.

         4. Defendants filed their Motion for Summary Judgment as to their Counterclaims on or about

            August 28, 2018.

         5. Pursuant to the current Case Management Order (“CMO”), Plaintiffs’ Opposition to the

            Motion for Summary Judgment is due today, October 12, 2018.

         6. Plaintiffs require additional time to fully prepare and their opposition papers and, by way of

            this motion, seek a one-week extension to do so.

         7. Plaintiffs requested consent from Defendants for said extension late in the afternoon today

            and have not yet heard back from Defendants’ counsel in relation to same.




                                                       1
Case: 4:16-cv-00069-RLW Doc. #: 197 Filed: 10/12/18 Page: 2 of 3 PageID #: 3592



         8. Plaintiffs respectfully submit that one additional week should not make a material difference

            in either Party’s ability to prepare/submit pretrial submissions given that trial is not set to

            begin until January 2019.

         9. For the foregoing reasons, we respectfully request that the CMO be modified such that

            Plaintiffs be granted leave to file their Opposition to Defendants’ Motion for Summary

            Judgment by October 19, 2018, and moving Defendants’ time in which to file a Reply to

            Opposition forward in appropriate measure.


                                                                     Respectfully submitted,

                                                                By: /s/Jonathan E. Levitt________
                                                                    Jonathan E. Levitt, Esq. # 65680
                                                                    Frier & Levitt, LLC
                                                                    84 Bloomfield Avenue
                                                                    Pine Brook, NJ 07058
                                                                    Phone: (973) 618-1660
                                                                    Fax: (973) 618-0650
                                                                    JLevitt@frierlevitt.com


      Dated: October 12, 2018




                                                        2
Case: 4:16-cv-00069-RLW Doc. #: 197 Filed: 10/12/18 Page: 3 of 3 PageID #: 3593



                                       CERTIFICATE OF SERVICE

             I hereby certify that on October 12, 2018, the foregoing document was electronically filed.

      Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

      indicated on the electronic filing receipt and service will effectuated in the same manner.



                                                                    Respectfully submitted

                                                               By: /s/Jonathan E. Levitt________
                                                                   Jonathan E. Levitt, Esq. # 65680
                                                                   Frier & Levitt, LLC
                                                                   84 Bloomfield Avenue
                                                                   Pine Brook, NJ 07058
                                                                   Phone: (973) 618-1660
                                                                   Fax: (973) 618-0650
                                                                   JLevitt@frierlevitt.com

      Dated: October 12, 2018




                                                        3
